Citation Nr: 0934579	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-32 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a left arm 
disorder.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for residuals of 
venereal disease, to include gonorrhea.  

4.  Entitlement to service connection for residuals 
associated with a motor vehicle accident, other than facial 
scars, but including injuries involving the upper lip and 
right hand.  

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease and degenerative disc disease 
of the cervical spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to October 
1991.  He was awarded the Southwest Asia Service Medal.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in July 2008, at which time the Board denied 
entitlement to service connection for a left hand disorder, 
while remanding the issues of entitlement to service 
connection for left arm and neck disorders, residuals of a 
head injury and those associated with a motor vehicle 
accident, and for venereal disease, to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, through the VA's Appeals Management Center (AMC) in 
Washington, DC.  The purpose of such remand was to permit the 
AMC to undertake certain development actions, and such 
actions were delegated by the AMC on remand to the VA's 
Remand and Rating Development Team (RRDT) at the RO in 
Huntington, West Virginia.  

By rating action in April 2009, while the case remained in 
remand status, the RRDT granted service connection for 
degenerative joint and disc disease of the cervical spine, 
with assignment of a 10 percent evaluation therefor from 
October 2004; as well as a facial scar of the mandible, a 
facial scar of the right zygomatic arch, and a facial scar of 
the forehead.  On the basis of the foregoing, the issues of 
service connection for a neck disorder and for residuals of a 
motor vehicle accident involving injuries to the head and 
face are no longer before the Board and are not further 
discussed herein.  In the statement of the veteran's 
representative, dated in April 2009, a notice of disagreement 
is offered with respect to the initial rating assigned for 
the veteran's cervical spine disorder and such disagreement 
has not to date been the subject of a statement of the case. 
The question of the initial rating to be assigned for a 
cervical spine disorder is further addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.  

In the instant decision, the Board denies service connection 
for each claimed disability based on the finding that recent 
medical and X-ray examinations, including one or more 
competent medical opinions, have ruled out a current 
diagnosis of disablement as to each claimed disorder.  
However, inasmuch as the Veteran had service in the Southwest 
Asia Theatre of Operations during the Persian Gulf War, and 
some of his symptoms have not been attributed to diagnosed 
entities, the Board finds that claims for service connection 
for left arm pain, headaches, cognitive deficits, and memory 
impairment as due to an undiagnosed illness, under the 
provisions of 38 C.F.R. § 3.317, are reasonably raised by the 
record.  Such matters are hereby referred to the RO for 
initial development and adjudication.  


FINDING OF FACT

The medical evidence, to include a thorough VA examination in 
October 2008, does not show a current chronic left arm 
disability, residuals of a head injury, residuals of venereal 
disease inclusive of gonorrhea, or residuals of motor vehicle 
accident involving injuries to the upper lip or right hand.  


CONCLUSIONS OF LAW

1.  A claimed left arm disability was not incurred in or 
aggravated by service, nor is it proximately due to or the 
result of service-connected disability of the left little 
finger.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.  Service connection for claimed residuals of a head injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  Service connection for claimed residuals of venereal 
disease, to include gonorrhea, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  Service connection for claimed residuals of a motor 
vehicle accident, other than facial scars, but including 
injuries involving the upper lip and right hand, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in July 2008 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been substantially 
completed as directed, and it is of note that neither the 
Veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through the RO's letters of May 2005 and 
October 2006 and the AMC's correspondence of September 2008.  
The Veteran was thereby advised of the Court's holding in 
Dingess/Hartman.   

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter of May 2005 was 
furnished to the Veteran prior to the RO's initial 
adjudication of the claim at issue, in accord with Pelegrini.  
However, full VCAA notice, and in particular that pertaining 
to Dingess-Hartman and secondary service connection claims, 
was provided only after entry of the initial rating action.  
Any error in the timing of the notice provided was, however, 
cured by the VA's furnishing appropriate, complete VCAA 
notice, followed by the AMC's issuance of a supplemental 
statement of the case in April 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  

The U.S. Court of Appeals for the Federal Circuit has 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, neither the Veteran nor his 
representative has pled any error with respect to the content 
or timing of the VA's duty to notify.

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the record includes the veteran's service treatment records, 
in addition to a variety of examination and treatment records 
compiled by VA and non-VA sources during post-service years.  
Moreover, the Veteran does not indicate that any medical 
record or other evidence is absent from the claims folder.  

As to any duty to provide an examination and/or opinion 
addressing the question of current disability and the 
existence of a nexus between current disablement and service, 
the Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In this instance, the Veteran has been afforded multiple VA 
medical examinations as to the claims on appeal, with various 
medical opinions also having been sought and obtained as part 
of those examinations.  There evaluations have essentially 
ruled out current diagnoses of the disabilities at issue.  
Inasmuch as the examinations were comprehensive in scope and 
the opinions obtained were based on a review of the 
examination findings and medical history, the Board finds 
that there is no duty to provide any further medical 
examination or to obtain any supplementary medical opinion.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board further finds that VA has satisfied its duties under 
the VCAA.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a chronic disease, 
such as arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992))..  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection on a secondary basis may be granted where 
the claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended in order to implement 
the holding in Allen, supra.  See 71 Fed. Reg. 52744 
(effective October 10, 2006).  Such amendment essentially 
codified Allen with language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The claim at hand was adjudicated 
under both the previous and amended versions of 38 C.F.R. 
§ 3.310.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Pertinent factual data, as set forth in the claims folder, is 
as follows:  

As noted above, the Veteran was on active duty from May 1987 
to October 1991.  Service treatment records include a Report 
of Medical Examination for Enlistment reflecting a normal 
clinical assessment of all systems, except for a notation 
indicating that the Veteran had fractured his right ankle in 
1978.  In the companion Report of Medical History, the 
Veteran conveyed that he was in good health.

A Chronological Record of Medical Care, dated in October 
1987, notes that the Veteran had made a request to 
discontinue shaving, as he had been involved in a motor 
vehicle accident three days before.

Service treatment records compiled in December 1988 indicate 
that the Veteran had testicular pain, dysuria, and frequency 
in urination.  At that time, he had tenderness to palpation 
in the pubic area and enlarged inguinal nodes on the left 
side.  The Veteran underwent a Giemsa (GM) stain, which 
revealed positive results for cocci (too numerous to count 
(TNTC)).  The clinician prescribed doxycycline and diagnosed 
the veteran with epididymitis.  By January 1989, the 
veteran's symptoms had improved, but a March 1991 treatment 
record sets forth a diagnosis of condyloma acuminate (genital 
warts), for which the Veteran had previously received 
treatment in July 1989.

In December 1989, the Veteran complained of having slipped 
and fallen out of his car, with the only noted injury being 
to his back.  In addition, in September 1990, the Veteran 
received medical treatment after having fallen fifteen feet 
down a ship's hatch, landing on his back.  Medics noted that 
he sustained a one-inch laceration on the scalp/occipital 
skull with an abrasion in the right lumbar spine area.  

A preliminary Report of Medical Examination for Separation, 
dated in February 1991, reflects a normal clinical evaluation 
of all body systems except for the upper extremity (left 
fifth digit).  The clinician also noted the presence of a 
back problem, although he assigned a normal clinical 
evaluation for the spine. In an accompanying Report of 
Medical History, the Veteran conveyed that he was in "ok" 
health, and that he had frequent or severe headaches, cramps 
in the legs, broken bones, a bone or joint deformity, and 
recurrent back pain.  He did not elaborate further with 
respect to these complaints.

The veteran's October 1991 Report of Medical Examination for 
Separation contains an abnormal clinical evaluation of the 
spine, specifically the lower back. In his accompanying 
Report of Medical History for Separation, the Veteran 
complained of having frequent or severe headaches, a head 
injury, broken bones, recurrent back pain, and a venereal 
disease (which would include gonorrhea and genital warts).  
The Veteran elaborated that he had a headache due to his 
backache, a head injury in October 1990, gonorrhea in the 
past, and that he had fallen in October 1990.

December 2000 VA medical notes document that the Veteran fell 
down some stairs, causing pain to his left shoulder and back 
of the neck.  At this time, he had no bruises, he could move 
his arm forward and backward, and he was able to work.  A 
March 2001 VA medical record conveys that the Veteran had a 
tender neck with cervical adenopathy in relation to his 
pharyngitis.

In May 2005, the Veteran underwent a VA examination of the 
back and left hand, to include the left little finger, where, 
as noted above, the examiner reviewed the claims file.  The 
Veteran recounted how he had injured his back during service 
in a car accident in August 1987, as well as when he fell 
down a hatch in September 1990.  He also complained of back 
pain and left arm pain, and reported sustaining a fall down 
stairs post-service in July 1998, when he injured his 
shoulder and neck, as well as in December 2000.  Currently, 
he complained of experiencing neck pain, which radiated to 
the left shoulder.

A physical examination of the upper extremities revealed "no 
weakness, pain, fatigue or instability . . . with repetitious 
use," and the Veteran used no assistive devices.  The 
clinician observed that the Veteran performed "[a]ll 
maneuvers . . . easily with minimal exertion."  In addition, 
an examination of the left hand revealed bilateral grip 
strength and individual finger strength of 5/5.  The examiner 
also found that "[r]epetitious use of both hands in squeezing 
a ball 12 times each, shows no weakness, pain or fatigue 
during that maneuver."  He did not diagnose the veteran with 
any left hand disorder, but merely determined that the 
Veteran continued to have decreased range of motion of the 
left little finger from his in-service surgery.  No 
assessment was made as to the veteran's left arm, any head 
injury residuals, gonorrhea residuals, or residuals of a car 
accident.

Service connection was established for residuals, post-
surgery, left little finger, by rating action in August 2005.  
At that time, a 0 percent rating was assigned.  

In December 2006 the RO requested medical records from the 
American Mission Hospital (AMH) in Bahrain.  Thereafter, in 
January 2007, the AMH provided a response, which informed the 
RO that it could not locate any records of treatment 
administered to the Veteran from January 1, 1988 to December 
31, 1989.

As reflected in his January 2008 VA Form 646, the Veteran, 
through his accredited representative, contended that VA did 
not properly develop his claim for service connection for 
residuals of a motor vehicle accident, in that "there is no 
record that a request to local Authorities for records was 
sent."  He also stated that the Navy "used a tendon from his 
left arm to repair the Left Hand and Left Little finger 
thereby causing weakness on use."

During his May 2008 Board hearing, the Veteran testified that 
he had been in a car accident during service, for which he 
received treatment for facial lacerations.  Hearing 
Transcript at 2-3, 6.  He reported that he felt sore and hurt 
for days after the accident, and that he injured his head, 
face, hands and upper lip.  Hearing Transcript at 3, 6.  In 
addition, the Veteran stated that since the car accident he 
had experienced short term memory loss.  Hearing Transcript 
at 11.  The Veteran also recalled that he had undergone left 
little finger surgery during service and removal of part of 
his left arm tendon was performed at that time to repair 
residuals of his in-service finger injury.  Hearing 
Transcript at 4.  This, in turn, was noted to weaken the 
veteran's left arm, by his report.  Hearing Transcript at 4, 
5.  He also conveyed that he had received a diagnosis of 
gonorrhea while serving in Bahrain.  Hearing Transcript at 7.

The Veteran further indicated that in his 15-foot fall down a 
hatch while on active duty, he sustained head and back 
injuries.  Hearing Transcript at 5.  The area where he 
injured his head currently was numb and had been since the 
accident.  Hearing Transcript at 5.  He also reported having 
back and neck pain since that fall.  Hearing Transcript at 
10-11.  As for the claimed left arm disorder, the Veteran 
stated that he had decreased left arm strength, as well as 
stabbing pain radiating up the arm that he believed to be 
secondary to his in-service left finger surgery.  Hearing 
Transcript at 9.

Pursuant to the Board's July 2008 remand, the Veteran was 
afforded a VA medical examination in October 2008.  A review 
of prior records and medical history, as well as a physical 
evaluation and testing, yielded pertinent diagnoses of 
subjective chronic left forearm pain, secondary to a 
hyperextension injury occurring after release from active 
service; a head injury secondary to a fall, with residual 
numbness of the scalp per the Veteran; recurrent clinical 
herpes genitalis by history; no evidence of upper lip or 
right hand condition; and mild cognitive deficits of an 
unknown etiology.  Physical examination showed no disablement 
of the left arm or any neurological deficit, including 
numbness in the scalp area, and no residuals of prior 
venereal disease or indicia of a disorder of the upper lip or 
right hand were in evidence.  

Various opinions were furnished by the VA physician who 
performed the October 2008 examination described above.  In 
pertinent part, such physician opined that the veteran's left 
arm pain was not caused or aggravated by his service-
connected left finger disorder, noting that the record 
indicated that the Veteran had been evaluated in March 2000 
on the basis of a Worker's Compensation claim for left upper 
limb pain following a hyperextension injury to his left elbow 
and that no clear diagnosis was found.  Also, the examiner 
stated that service treatment and VA medical records were 
negative for a left arm disorder.  

Regarding the residuals of a head injury, the VA examiner 
determined that the veteran's current memory deficits and 
cognitive problems were not caused or aggravated by his 
service injuries.  As a rationale, the examiner noted that 
service treatment and VA medical records showed no evidence 
of cognitive deficits and such were noted usually to be 
manifested immediately after head injury.  As for venereal 
disease, it was opined that the veteran's herpes genitalis 
was less likely than not related to service medical 
conditions, notably including genital warts, with the 
examiner citing the fact that physical examination showed no 
evidence of chronic gonorrhea or chronic genital warts and 
service treatment and VA medical records demonstrated no 
evidence of genitalis herpes.  With respect to the residuals 
of a motor vehicle accident, the examiner found no evidence 
of a right hand or upper lip injury.  

A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this 
case, there is no objective showing of current disablement 
involving the left arm, residuals of a head injury, residuals 
of venereal disease, or residuals of a motor vehicle 
accident, at any time during the appeal period.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of 
proof of a current disability, there can be no valid claim as 
to any of the claimed disabilities.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
In this case, the absence of competent evidence of current 
disablement involving any of the claimed disorders precludes 
a grant of service connection for any of the alleged 
disabilities.  Boyer, supra; Mercado- Martinez, supra; 
Cuevas, supra.

The record does not contain documentation of the existence of 
a left arm disability, only a subjective complaint of left 
arm pain medically attributed to a post-service industrial 
injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  There likewise is no showing of current disability 
resulting from in-service venereal disease, inclusive of 
genital warts or gonorrhea, or any current disability of the 
upper lip or right hand.  

While there is evidence of an in-service head injury from a 
fall down a ship's hatch, resulting disability is not 
indicated and there is no clinical correlation as to the 
claimed residuals, be they headaches, scars, or organic brain 
disease involving cognitive or memory deficits.  To the 
extent that memory and cognitive deficiencies were in fact 
documented by October 2008 testing by VA, such were found by 
the VA examiner in October 2008 to be unrelated to service or 
any service-related injury, given that none were identified 
shortly after the in-service head trauma.  Therefore, no 
basis in fact or law for service connection is warranted for 
residuals of a head injury.  

The Board acknowledges and has considered the statements from 
the Veteran regarding the existence of current disabilities 
and their relationship to in-service events.  The Veteran is 
competent to report what comes to him through his senses, 
e.g., the existence of numbness, headaches, and the like.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there 
is no indication in the record that the Veteran has had the 
relevant medical training to provide competent opinion as to 
medical diagnosis or etiology.  Therefore, as a layperson, 
the veteran is not competent to provide a medical opinion 
about such a diagnosis, nor on the etiology or causation of 
the claimed disability.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claims for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection on a direct and secondary basis for a left 
arm disorder is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for venereal disease, to include residuals 
of gonorrhea, is denied.  

Service connection for residuals associated with a motor 
vehicle accident, other than facial scars, but including 
injuries involving the upper lip and right hand, is denied.  


REMAND

As set forth in the Introduction above, the Veteran has 
submitted a notice of disagreement with the 10 percent 
initial rating evaluation assigned by rating action in April 
2009 as to his service-connected degenerative joint and disc 
disease of the cervical spine.  To date, a statement of the 
case is not shown to have been furnished to the Veteran and 
remand is necessary to permit the RO to issue the required 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  




Accordingly, the case is REMANDED for the following actions:

Furnish the Veteran a statement of the 
case regarding his claim for an initial 
rating in excess of 10 percent for 
degenerative joint and disc disease of 
the cervical spine.  The Veteran is 
hereby notified that he can only perfect 
an appeal as to such matter by the filing 
a timely VA Form 9, Appeal to the Board 
of Veterans' Appeals, within the one-year 
period following the date of notice of 
the April 2009 action or within 60 days 
of the issuance of the statement of the 
case.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


